
	
		I
		111th CONGRESS
		1st Session
		H. R. 1137
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide improved access to physical medicine and rehabilitation services under
		  part B of the Medicare Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Athletic Trainers’ Equal Access to Medicare Act of
			 2009.
		2.Access to
			 physical medicine and rehabilitation services provided incident to a
			 physicianSection 1862(a)(20)
			 of the Social Security Act (42 U.S.C. 1395y(a)(20)) is amended by striking
			 (other than any licensing requirement specified by the
			 Secretary) and inserting (other than any licensing, education,
			 or credentialing requirements specified by the Secretary).
		3.Coverage of
			 certified athletic trainer services under part B of the Medicare
			 program
			(a)Coverage of
			 servicesSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph (DD), by striking
			 and at the end;
					(B)in subparagraph
			 (EE), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)certified athletic trainer services (as
				defined in subsection (hhh)(1));
							;
				and
					(2)by adding at the end the following new
			 subsection:
					
						(hhh)Certified Athletic Trainer Services(1)The term certified athletic trainer
				services means services performed by a certified athletic trainer (as
				defined in paragraph (2)) under the supervision of a physician (as defined in
				subsection (r)), which the athletic trainer is legally authorized to perform
				under State law (or the State regulatory mechanism provided by State law) of
				the State in which such services are performed, as would otherwise be covered
				if furnished by a physician (as so defined) or as an incident to a physician’s
				professional service, to an individual—
								(A)who is under the care of a physician (as so
				defined); and
								(B)with respect to whom a plan prescribing the
				type, amount, and duration of services that are to be furnished to such
				individual has been established by a physician (as so defined).
								Such term
				does not include any services for which a facility or other provider charges or
				is paid any amounts with respect to the furnishing of such services.(2)The term certified athletic
				trainer means an individual who—
								(A)in the case of an individual
				performing services in a State that provides for licensure or certification of
				athletic trainers, is licensed or certified as an athletic trainer in such
				State; or
								(B)in the case of an individual
				performing services in a State that does not provide for licensure or
				certification of athletic trainers, possesses a bachelors, master’s or doctoral
				degree which qualifies for certification as an athletic trainer, and, has
				successfully passed a national certification examination for Athletic Trainers
				recognized by the
				Secretary.
								.
				(b)Payment
				(1)In
			 generalSection 1832(a)(2)(B)
			 of such Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the
			 following new clause:
					
						(v)certified athletic trainer
				services;
						.
				(2)AmountSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking and before
			 (W); and
					(B)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 certified athletic trainer services under section 1861(s)(2)(FF), the amounts
			 paid shall be 80 percent of the lesser of the actual charge for the service or
			 the fee schedule amount under section 1848 for the same service performed by a
			 physician.
					(3)Payment to
			 employerThe first sentence of section 1842(b)(6) of such Act (42
			 U.S.C. 1395u(b)(6)) is amended—
					(A)by striking
			 and before (H); and
					(B)by inserting
			 before ; but nothing the following: , and (I) in the case
			 of certified athletic trainer services, payment shall be made to the physician,
			 clinic, or hospital that employs the athletic trainer involved.
					(c)Inclusion of
			 services in the therapy capSection 1833(g)(1) of such Act (42 U.S.C.
			 1395l(g)(1)) is amended—
				(1)by
			 striking and before physical therapy; and
				(2)by inserting after
			 or as incident to physicians’ services, the following:
			 and certified athletic trainer services.
				(d)Inclusion of
			 athletic trainers as practitioners for assignment of claimsSection 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A certified athletic trainer (as defined in
				section
				1861(hhh)(1)).
					.
			(e)Coverage of
			 certain physical medicine and rehabilitation services provided in rural health
			 clinics and federally qualified health centersSection 1861(aa)(1)(B) of such Act (42
			 U.S.C. 1395x(aa)(1)(B)) is amended—
				(1)by striking
			 or before by a clinical social worker; and
				(2)by inserting after
			 subsection (hh)(1)), the following: by a certified
			 athletic trainer (as defined in subsection (hhh)(2)).
				(f)Effective
			 dateThe amendments made by
			 this section shall apply with respect to services furnished on or after January
			 1, 2010.
			
